ARMED SERVICES BOARD OF CONTRACT APPEALS

     Appeal of --                                  )
                                                   )
     Kellogg Brown & Root Services, Inc.           )      ASBCA No. 58492
                                                   )
     Under Contract No. DAAA09-02-D-0007           )

     APPEARANCES FOR THE APPELLANT:                       Scott M. Heimberg, Esq.
                                                          Thomas P. McLish, Esq.
                                                           Akin Gump Strauss Hauer & Feld LLP
                                                           Washington, DC


!                                                         Tirzah Lollar, Esq.
                                                           Vinson & Elkins LLP

I                                                          Washington, DC



I
     APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                           Army Chief Trial Attorney
~                                                         Evan C. Williams, Esq.
i                                                          Trial Attorney
II                                     ORDER OF DISMISSAL

            Appellant has moved to dismiss this appeal, asserting that "[t]he parties have settled
     this matter." Respondent has stated it "does not object to this request." Accordingly, this
     appeal is hereby dismissed with prejudice.

            Dated: 18 September 2017




                                                                ra ve Judge
                                                       Armed Services Board
                                                       of Contract Appeals
I           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
     Services Board of Contract Appeals in ASBCA No. 58492, Appeal of Kellogg Brown &
     Root Services, Inc., rendered in conformance with the Board's Charter.

           Dated:

I
I
t
                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals



l
~
•
II
I
I
i
I
I
I
I
I
I
I




                                                  2